DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities: The word “form” in line 1 should be “forming.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-11, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleksov et al. (US Publication No. 2020/0006235).
Regarding claim 1, Aleksov discloses an integrated circuit (IC) package, comprising:
an interposer layer (132-2) comprising:
a first interconnect structure (134) comprising a first plurality of vias (134) having a first pitch
a second interconnect structure (170-1) comprising a second plurality of vias having a second pitch greater than the first pitch (Figure 5)

Regarding claim 4, Aleksov discloses a second component (114-11) positioned above the interposer layer (132).
Regarding claim 5, Aleksov discloses the interposer layer comprises a die (paragraph 31).
Regarding claim 6, Aleksov discloses a second interposer layer (132-1) comprising a third interconnect structure (Figure 7).
Regarding claim 7, Aleksov discloses the third interconnect structure comprises a third pitch different than the first pitch (Figure 7).
Regarding claim 9, Aleksov discloses the interposer layer comprises a die; and the component is coupled to the die through the first interconnect structure (paragraphs 122-123).
Regarding claim 10, Aleksov discloses the first plurality of vias comprise through silicon vias (TSVs) (paragraph 29).
Regarding claim 11, Aleksov discloses integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (paragraph 18).

forming a metallization layer (112) comprising a first side and a second side
forming an interposer layer (132-1) adjacent to the first side of the metallization layer (112), the interposer layer comprising:
at least one IC die (114-1)
a first interconnect structure (134) comprising a first plurality of vias (134) having a first pitch
a second interconnect structure (170-1) comprising a second plurality of vias having a pitch, wherein the second pitch is greater than the first pitch (Figure 5)
forming a component (114-8) adjacent to the interposer layer and coupled to the at least one IC die through the first interconnect structure (Figure 5)
Regarding claim 23, Aleksov discloses forming the interposer layer further comprises forming a second IC die in the interposer layer (Figure 7).
Regarding claim 24, Aleksov discloses forming the interposer layer further comprises forming mold material between the at least one IC die and the first interconnect structure (paragraph 55; Figure 110).
Regarding claim 25, Aleksov discloses attaching the component to a package layer (102) above the interposer layer (Figure 7).
Regarding claim 26, Aleksov discloses forming the component comprises forming a memory component (paragraph 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aleksov et al. (US Publication No. 2020/0006235) in view of Chadha et al. (US Publication No. 2018/0284186).
Regarding claim 3, Aleksov discloses the limitations as discussed in the rejection of claim 2 above.  Aleksov does not disclose the memory component comprises a high- bandwidth memory component comprising over two thousand input/outputs (I/Os) coupled to the first interconnect structure.  However, Chadha discloses a high-bandwidth memory with thousands if I/Os (paragraph 5).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the memory of Aleksov to include thousands of I/Os, as taught by Chadha, since it can increase bandwidth along with debugging capabilities (paragraph 7).
Claims 8 and 12-13, 15-21 rejected under 35 U.S.C. 103 as being unpatentable over Aleksov et al. (US Publication No. 2020/0006235) in view of Song et al. (US Publication No. 2016/0172302).
Regarding claim 8, Aleksov discloses the limitations as discussed in the rejection of claim 1 above.  Aleksov does not disclose the first pitch comprises a line width/spacing value (L/S value) and the L/S value is less than or approximately equal to 0.7/0.7 micrometers (um).  However, Song discloses interconnects with an L/S value ratio of 100 microns/70 microns or less (paragraph 51).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the L/S value to be within this range to optimize signal isolation and interconnect density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Aleksov discloses an integrated circuit (IC) package, comprising:
an interposer layer (132-2) comprising:
at least one IC die (114-1)
a first interconnect structure (134)
a component (114-8) disposed adjacent to the interposer layer and coupled to the at least one IC die through the first interconnect structure (Figure 5)
Aleksov does not disclose the first via pitch comprises a line width/spacing value (L/S value) and the L/S value is less than or approximately equal to 0.7/0.7 micrometers (um).  However, Song discloses interconnects with an L/S value ratio of 100 microns/70 microns or less (paragraph 51).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the L/S value to be within this range to optimize signal isolation and interconnect density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Aleksov discloses the component comprises a memory component (paragraph 33).
Regarding claim 15, Aleksov discloses a second component (114-11) adjacent to the interposer layer (132).
Regarding claim 16, Aleksov discloses the interposer layer comprises a second IC die (paragraphs 122-123).
Regarding claim 17, Aleksov discloses a metallization layer (112) and a second interposer layer (132-1) comprising a second interconnect structure, the second interposer layer (134-1) positioned adjacent to the metallization layer (Figure 7).
Regarding claim 18, Song discloses the second interconnect structure comprises a second L/S value different than the first L/S value (paragraph 51).


Regarding claim 20, Aleksov discloses the first plurality of vias comprise through silicon vias (TSVs) (paragraph 29).
Regarding claim 21, Aleksov discloses the package integrated into a device selected from the group consisting of. a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (paragraph 18).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aleksov et al. (US Publication No. 2020/0006235) in view of Song et al. (US Publication No. 2016/0172302), and further in view of Chadha et al. (US Publication No. 2018/0284186).
Regarding claim 14, Aleksov/Song discloses the limitations as discussed in the rejection of claim 13 above.  Aleksov/Song does not disclose the memory component comprises a high- bandwidth memory component comprising over two thousand contacts coupled to the first interconnect structure.  However, Chadha discloses a high-bandwidth memory with thousands if I/Os (paragraph 5).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the memory of Aleksov/Song to include thousands of I/Os, as taught by Chadha, since it can increase bandwidth along with debugging capabilities (paragraph 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liff et al. (US Publication No. 2020/0227377) discloses multiple stacked chips embedded in an interposer with metallization layer and different pitch interconnects (Figures 2 and 8).  Lee et al. (US Publication No. 2019/0238134) discloses varied pitch interconnects connecting chips through an interposer (Figure 42G).  Das et al. (US Publication No. 2018/0102469) discloses stacked chips with different pitch interconnects (Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/15/2022               Examiner, Art Unit 2897